Citation Nr: 1706299	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-26 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right knee disability.

2.  Entitlement to service connection for right knee disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969, and he received a Purple Heart Medal as a result of shrapnel wounds that he sustained in the Vietnam War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the VA RO that declined to reopen the Veteran's claim.


FINDINGS OF FACT

1.  A January 2007 rating decision denied the Veteran's claim of entitlement to service connection for right knee disability; the Veteran was properly notified of the decision and of his appellate rights, but he did not appeal.

2.  The evidence received since the January 2007 decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for right knee disability.

3.  The evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's right knee disability and his active duty service.






CONCLUSIONS OF LAW

1.  The January 2007 rating decision denying the Veteran's claim of entitlement to service connection for right knee disability is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

3.  The criteria for service connection for right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is reopening and granting the Veteran's claim of entitlement to service connection for a right knee disability.  As such, the Board finds that any error related to VA's duties to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of determining whether it is material, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or considered to be beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board also notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim of entitlement to service connection for right knee disability was last finally denied in an January 2007 rating decision.  This rating decision found that the evidence did not support a finding that the Veteran's right knee disability was related to service.  The Veteran was notified of the decision and of his appellate rights with respect thereto, but did not appeal the January 2007 rating decision, no evidence was received within one year of the January 2007 rating decision, and no new service records have been submitted.  Therefore, the January 2007 rating decision is final.  

The Veteran has since submitted medical evidence suggesting a link between the Veteran's right knee disability and his service, including a March 2011 treatment note indicating that the Veteran's in-service incident "led to periodic problems with [the Veteran's right] knee".  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, given the medical evidence suggests a link between the Veteran's service and his right knee disability, the Board finds that the newly-submitted evidence relates to unestablished facts necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for a right knee disability is reopened.

Having reopened the Veteran's claim, in order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Arthritis is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

If, as in this case, the Veteran was engaged in combat with the enemy, VA accepts as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  In the case of a combat veteran, not only is the combat injury presumed, but, absent evidence to the contrary, so is any disability incurred during the combat.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

Turning to the facts in this case, in September 1965, the Veteran was diagnosed with an early stress fracture of the proximal fibula.  The Veteran otherwise received shrapnel injuries in July 1966 while participating in Operation Hastings during the Vietnam War, and in October 1970, the Veteran was granted service connection for shell fragment wounds to the right knee.  Following service, the Veteran has shown a right knee disability in the form of osteoarthritis and a right total knee replacement throughout the period on appeal.  Thus, the record shows the presence of both current disabilities and an in-service incident.  

With respect to a connection between the Veteran's right knee disability and his military service, the Board finds that the credible statements from the Veteran, particularly the testimony that he offered during his October 2016 hearing, present a continuity of symptomatology from his military service to the present.  This continuity of symptomatology serves as the necessary nexus between the Veteran's current right knee disability and his active duty service.  The Board cannot find that the weight of the evidence of record undermines the Veteran's observations regarding the continuity of his symptoms.  Service connection is accordingly granted.  

 
ORDER

New and material evidence having been received, the claim of entitlement to service connection for right knee disability is reopened.  

Service connection for right knee disability is granted.



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


